Case 4:20-cv-10100-XXXX Document 1 Entered on FLSD Docket 08/24/2020 Page 1 of 5



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       KEY WEST DIVISION

    UNITED STATES OF AMERICA,

                     Plaintiff,                      CIVIL NO. -cv-

              v.
                                                     COMPLAINT
    KEY WEST EXPRESS, L.L.C.,

                     Defendant.

         The United States of America, by the authority of the Attorney General of the United

  States and acting at the request of the National Oceanic and Atmospheric Administration

  (“NOAA”) of the United States Department of Commerce, through the undersigned attorneys,

  file this complaint and allege as follows:

                                       NATURE OF ACTION

         1.        This is a civil action brought against Key West Express, L.L.C. (“Defendant”) for

  recovery of damages pursuant to the National Marine Sanctuaries Act, 16 U.S.C. § 1443, arising

  from the December 27, 2016 incident in which a large ferry – the Big Cat Express – ran aground

  in the Florida Keys National Marine Sanctuary.

                                     JURISDICTION AND VENUE

         2.        This Court has jurisdiction over the subject matter of this action pursuant to 16

  U.S.C. § 1443(c) and also pursuant to 28 U.S.C. §§ 1331, 1345. The Court also has personal

  jurisdiction over the Defendant. Venue is proper in the U.S. District Court pursuant to 28 U.S.C.

  § 1391(b) and 16 U.S.C. § 1443(c). For the purposes of this Complaint, Defendant waives all

  objections and defenses that it may have to jurisdiction of this Court or to venue in this District.



                                                    1
Case 4:20-cv-10100-XXXX Document 1 Entered on FLSD Docket 08/24/2020 Page 2 of 5



                                            DEFENDANT

         3.      Defendant Key West Express, L.L.C. is a limited liability corporation doing

  business in the Southern District of Florida. Defendant owns and operates the vessel Big Cat

  Express (DO# 1150249).

                                  STATUTORY BACKGROUND

         4.      The purposes of the National Marine Sanctuaries Act, 16 U.S.C. § 1431 et seq.,

  include the comprehensive conservation and management of marine sanctuaries and the

  maintenance, protection, restoration, and enhancement of marine biological communities. 16

  U.S.C. § 1431(b).

         5.       Under Section 312(a) of the National Marine Sanctuaries Act,

  “[a]ny person who destroys, causes the loss of, or injures any sanctuary resource”

  is liable to the United States for “damages resulting from the destruction, loss or

  injury” plus interest. 16 U.S.C. § 1443(a)(1).

         6.      Section 312(b)(2) of the National Marine Sanctuary Act directs the Secretary to

  assess damages to sanctuary resources pursuant to the definition of “damages” in the statute. 16

  U.S.C. § 1443(b)(2). “Damages” is defined to include

         (A) compensation for—

                 (i)(I) the cost of replacing, restoring, or acquiring the equivalent of
                 a sanctuary resource; and

                 (II) the value of the lost use of a sanctuary resource pending its
                 restoration or replacement or the acquisition of an equivalent
                 sanctuary resource; or

                 (ii) the value of a sanctuary resource if the sanctuary resource
                 cannot be restored or replaced or if the equivalent of such resource
                 cannot be acquired;

         (B) the cost of damage assessments under section 1443(b)(2);
                                                    2
Case 4:20-cv-10100-XXXX Document 1 Entered on FLSD Docket 08/24/2020 Page 3 of 5




         (C) the reasonable costs of monitoring appropriate to the injured, restored or
         replaced resources.

         (D) the cost of curation and conservation of archeological, historical, and cultural
         sanctuary resources; and

         (E) the cost of enforcement actions undertaken by the Secretary in response to the
         destruction or loss of, or injury to, a sanctuary resource.

  16 U.S.C. § 1432(6).

         7.      A "sanctuary resource" is "any living or nonliving resource of a national marine

  sanctuary that contributes to the conservation, recreational, ecological, historical, educational,

  cultural, archeological, scientific, or aesthetic value of the sanctuary.” 16 U.S.C. § 1432(8).

         8.      The Attorney General, at the request of the Secretary, is authorized to commence

  a civil action to recover any damages. 16 U.S.C. § 1443(c).

         9.      Section 303 of the National Marine Sanctuaries Act, 16 U.S.C. § 1433, authorizes

  the Secretary of Commerce to designate national marine sanctuaries and to promulgate

  regulations implementing the designation. 16 U.S.C. § 1433(a). In 1990, Congress designated the

  Florida Keys as a national marine sanctuary pursuant to the Florida Keys National Marine

  Sanctuary and Protection Act. Pub. L. 101-605. The Sanctuary consists of an area of

  approximately 2,900 square nautical miles (9,800 square kilometers) of coastal and ocean waters,

  and the submerged lands surrounding the Florida Keys in Florida. 15 C.F.R. § 922.161.

                                    FACTUAL ALLEGATIONS

         10.     On December 27, 2016 the Jet-Powered Catamaran Ferry Big Cat Express

  (DO#1150249), a vessel owned and operated by Defendant, ran aground at the south entrance to

  Lakes Passage, Key West, Florida, approximately 3 kilometers (1.9 miles) west of Wisteria

  Island (“the Incident”). This area is within the Florida Keys National Marine Sanctuary.

                                                    3
Case 4:20-cv-10100-XXXX Document 1 Entered on FLSD Docket 08/24/2020 Page 4 of 5



         11.     The Incident occurred in an area that is predominantly home to a Thalassia

  testudiunum (Turtle Grass) seagrass community. This habitat includes other seagrass species,

  invertebrates, macroalgae, sponges, and various fish species. The Incident caused trenches,

  blowholes, and associated berms at the location of impact, with seagrass habitat injured or

  destroyed.

         12.     After the Incident, NOAA conducted multiple injury assessments and measured

  the impact to the Incident site. NOAA used these injury assessments to determine the appropriate

  restoration needed to address the alleged injuries to sanctuary resources due to the Incident.

  NOAA has incurred costs in responding to the Incident and for assessing the resulting injuries to

  sanctuary resources.

                                      CLAIM FOR RELIEF
                                Damages for Destruction, Loss, and
                              Injury to Marine Sanctuary Resources

         13.     Paragraphs 1 through 12 are re-alleged and incorporated herein by reference.

         14.     On December 27, 2016, Defendant destroyed, caused the loss of, and injured

  sanctuary resources when its vessel ran aground in the Florida Keys National Marine Sanctuary.

  The Defendant is liable for the “damages resulting from the destruction, loss, or injury” to the

  sanctuary resource under 16 U.S.C. § 1443(a)(1).

         15.     Pursuant to its authority under 16 U.S.C. § 1443(b)(2), the Secretary measured the

  Defendant’s liability for the destroyed or injured sanctuary resources in accordance with 16

  U.S.C. § 1432(6). The total damages under 16 U.S.C. § 1432(6), which includes restoration

  activities, monitoring, oversight, and assessment costs, equals or exceeds $2,246,596.09.

                                      PRAYER FOR RELIEF

   WHEREFORE, the United States respectfully prays that this Court:

                                                   4
Case 4:20-cv-10100-XXXX Document 1 Entered on FLSD Docket 08/24/2020 Page 5 of 5



     1. Enter a judgment against Defendant Key West Express, LLC, for all damages, including

        interests and assessment costs resulting from the Incident;

     2. award the United States its costs and fees incurred in this action; and

     3. grant the United States such other relief as this Court may deem appropriate.

                                               Respectfully submitted,

                                               ELLEN M. MAHAN
                                               Deputy Chief

                                               /s/ Steven O’Rourke
                                               STEVEN O’ROURKE
                                               Senior Attorney
                                               Environmental Enforcement Section
                                               U.S. Department of Justice
                                               Steve.orourke@usdoj.gov
                                               202-514-2779


                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

                                       By:     /s/ Dexter A. Lee
                                               DEXTER A. LEE
                                               Assistant U.S. Attorney
                                               Fla. Bar No. 0936693
                                               99 N.E. 4th Street, Suite 300
                                               Miami, Florida 33132
                                               (305) 961-9320
                                               Fax: (305) 530-7139
                                               E-mail: dexter.lee@usdoj.gov

  OF COUNSEL:
  Britta Hinrichsen
  Attorney Advisor
  Natural Resources Section
  NOAA Office of General Counsel
  55 Great Republic Drive
  Gloucester, MA 01930
  britta.hinrichsen@noaa.gov
  (978) 281-9238


                                                  5
